Appeal from a judgment of the County Court of Chemung County, rendered March 17, 1975, which adjudged defendant to be a youthful offender. On October 11, 1974 defendant pled guilty to a charge of burglary in the third degree in satisfaction of a two-count indictment dated July 16, 1974. While sentencing was pending, defendant was indicted on January 10, 1975 for burglary in the third degree and petit larceny based upon an incident on January 3, 1975. Defendant pled guilty to the charge of burglary in the third degree in satisfaction of both counts of the second indictment. On March 17, 1975 defendant was adjudicated a youthful offender and was sentenced as such to an indeterminate term of imprisonment of not to exceed four years. The only issue the defendant has raised on this appeal is that the sentence is harsh and excessive. Absent a clear abuse of discretion by the sentencing court, a sentence will not be disturbed (People v Byron TT, 52 AD2d 967). In this case all of the relevant facts and circumstances were before the court, including a probation report. Against the ardent opposition of the District Attorney, the trial court adjudicated the defendant a youthful offender. On the record in this case we cannot say the court abused its discretion in the sentence imposed. Judgment affirmed. Koreman, P. J., Sweeney, Kane, Main and Reynolds, JJ., concur.